ITEMID: 001-4555
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: CESKOMORAVSKA MYSLIVECKA JEDNOTA v. THE CZECH REPUBLIC
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is an association of hunters and gamekeepers, registered in Prague. It is represented before the Court by Mr P. Pilecký, a lawyer practising in Prague.
The facts of the case, as submitted by the parties, may be summarised as follows.
A.
In December 1948 a privately owned house and plot situated in Prague 1 was nationalised by the State pursuant to the Nationalisation of Wholesale Enterprises Act. No compensation was awarded to its owner.
In April 1949 the property was sold to the applicant association for 3,250,000 crowns. The monetary reform of 1 June 1993 devalued the crown at the rate of 5:1.
On 20 June 1991 the successors to the former owner of the property entitled to restitution under Section 3(2)(e) of the Extra-Judicial Rehabilitation Act (Zákon o mimosoudních rehabilitacích) (“the Restitution Act”), made a request to the applicant association for an agreement on restitution under Section 5 of this Act. As the applicant association refused to conclude the agreement, they brought an action against the applicant association in the Prague 1 District Court (obvodní soud).
On 3 December 1992 the District Court ordered the applicant association to conclude an agreement on the restitution of the property stating, inter alia, that the nationalisation of the property had been unlawful. As to the current value of the property, the court held that the parties could solve this issue in a separate agreement.
The applicant association appealed against this judgment claiming that the unlawfulness of the nationalisation had not been established. It also argued that it could not be a “mandated person” under Section 4 of the Restitution Act because it had acquired the property by a lawful purchase in April 1949.
On 30 September 1993 the Municipal Court (městský soud) rejected the applicant association’s appeal finding, in particular, that the Restitution Act applied in the present case as the former owner had not received any compensation and that the applicant association was not excluded from the scope of this Act. The court further stated that the applicant association claimed compensation for the revaluation of the property but did not specify the amount of the compensation and the claimants denied the revaluation of the property within the meaning of Section 7(4) of the Restitution Act. Moreover, the applicant association did not lodge a reciprocal action under Section 97 of the Code of Civil Procedure. The documents from 1988, 1987 and 1986 submitted by it, concerned the property in question, but were given to the court without any selection. The court found that it was for the applicant association to specify its claims of revaluation of the property and submit them in a separate action.
On 20 December 1993 the applicant association lodged an appeal on points of law (dovolání) claiming, inter alia, that it could not be required to return the property because it was not a legal entity which had acquired the property from the State free of charge.
On 30 December 1994 the High Court (Vrchní soud) dismissed the applicant’s appeal stating in particular:
“… if the property which was nationalised without compensation is not in the possession or ownership of such legal entities as mentioned in Section 1 of the Transfer of the State’s property to Other Persons Act as amended (i.e. state enterprise, state bank, state insurance company and other state organisation …), the redress for the violation of the property rights will be governed by the [Restitution] Act in accordance with Section 47(a) of the Transfer of the State’s Property to Other Persons Act (as amended). …”
As to the valuation of the property, the High Court found:
“According to Section 5(3) of the [Restitution] Act, the mandated person shall conclude an agreement with the entitled person about the surrender of the property without any obligatory settlement of mutual claims … Nor does Section 7(4) of the [Restitution] Act, according to which the entitled person shall compensate the mandated person for the difference between the original price and the actual price, specify the manner of that compensation. … This situation is governed by general provisions of the Civil Code concerning the obligations. However, Section 560 of the Civil Code concerning reciprocal obligations cannot be applied in the agreement on the surrender the property under the [Restitution] Act.”
On 10 April 1995 the applicant association lodged a constitutional appeal claiming, in particular, that the national courts had violated its right to safeguard its property rights under Article 11 § 1 of the Charter and Article 1 of Protocol No. 1 to the Convention. It challenged the findings of the courts concerning its position as a person obliged to surrender the property, the question of compensation for revaluation of the property, the relation between the Restitution Act and the Transfer of the State’s property to Other Persons Act (as amended) (Zákon o převodu majetku státu na jiné osoby) (“the Privatisation Act”) and the relation of these two Acts to the general civil law concerning obligations.
On 1 March 1996 the Constitutional Court (Ústavní soud) rejected the applicant association’s appeal as manifestly ill-founded referring to the findings of the High Court.
On 19 March 1996 an expert report determined the real value of the applicant association’s property at 32,894,140 crowns.
On 14 October 1996 the purchase price of 650,000 crowns fixed in pursuance of Section 16(3) of the Competence of Authorities of the Czech Republic on Extra-Judicial Rehabilitations Act, was paid to the applicant association by the Ministry of Finance as provided for in Section 11 of the Restitution Act.
B. Relevant domestic law
Extra-Judicial Rehabilitations Act No. 87/1991 [“the Restitution Act”]
In the preamble to the Restitution Act of 23 March 1991, the Federal Assembly of the Czech and Slovak Federal Republic affirmed its will to prevent violations of the kind committed in the past.
Section 1(1) sets out the aim of the Act, providing that it is designed to redress the consequences of certain violations of property and other rights caused by acts falling within the sphere of civil or labour law or by administrative acts incompatible with the principles of a democratic society respecting the rights of citizens as enshrined in the Charter of the United Nations and the Universal Declaration of Human Rights.
According to Section 2(1)(c) and (3), such redress consists in the surrender of property if the violation in question was caused by an act infringing generally recognised human rights and freedoms, that is, an act in contradiction with the principles referred to in Section 1(1) of the Act. When an entitled person was deprived of his or her property rights without appropriate compensation under nationalisation laws adopted between 1945 and 1949, the entitled person has a claim under this Act, which he or she can raise under the Privatisation Act (as amended).
Section 3(1) provides that, in order to be entitled to restitution of his or her property, a claimant must be a physical person and a citizen of the Czech and Slovak Federal Republic whose property was ceded to the State in the circumstances listed in Section 6 of the Act. According to Section 3(2)(e), if the person whose property has been transferred to the State in cases specified in Section 6 dies before the expiry of the time period specified in Section 5(2), the entitled persons, provided they are citizens of the Czech and Slovak Federal Republic, shall be his or her siblings or in the case of decease of any of them, his or her children.
According to Section 4(1), those obliged to make restitution (“mandated persons”) are the State or the legal entities in possession of the property on the day on which this Act has entered into force with certain exceptions.
According to Section 7(4), if the value of the property has so increased that its price assessed on the day of the submission of the written request by the entitled person exceeds substantially the price of the initial property, it is left at the discretion of the entitled person, whether he or she will request financial compensation under Section 13 or whether he or she will request the surrender of real property. If he or she insists on the surrender of the property, the entitled person shall compensate the mandated person for the difference between the two prices specified in the preceding clause. Both prices shall be assessed in conformity with the price regulations in force on the day of entry into force of the Restitution Act.
Section 11 entitles physical persons who are under an obligation to restore property to recover the price they had paid when acquiring such property from the State.
Transfer of the State’s Property to Other Persons Act No. 92/1991 [“Privatisation Act”]
According to Section 1(1), this Act lays down the conditions for the transfer of State property, the right to manage which is vested in State enterprises, State financial institutions and other State organisations or State property used by organisations founded by municipalities or administered by the Land Fund (pozemkový fond) of the Czech Republic.
Section 47(1) provides that in the case of a dispossession of the whole or part of any privatised property that occurred in a manner specified in Section 2(3) of the Restitution Act, the persons entitled under the Restitution Act in relation to that property may make a claim in respect of which the remedy provided for is a privatisation decision concerning that property.
According to Section 47(a), if property seized in a manner specified in Section 2(3) of the Restitution Act is not used or owned by any of the legal entities referred to in Section 1 of the present Act, any redress for the violation of rights over that property shall be settled under the Restitution Act.
Competence of Authorities of the Czech Republic under the Extra-Judicial Rehabilitations Act No. 231/1991
Section 16(3) provides that any purchase price fixed before 1 June 1953 shall be deemed to have been recalculated at the rate of 5:1.
Code of Civil Procedure
According to Section 97(1), the defendant can submit his or her claims against the claimant by way of a reciprocal action.
Charter of Fundamental Rights and Freedoms
Article 11 § 1 provides inter alia that everybody has the right to own property. The property rights of every owner are equal in the eyes of the law and benefit from the same legal protection.
